Citation Nr: 1443050	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2001 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

By a decision dated in November 2010, the Board denied entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision.  In a September 2011 order, the Court endorsed the JMR and vacated the November 2010 Board decision.  

This matter was remanded by the Board in November 2003, October 2005, January 2007, February 2009, May 2012, and December 2012 for further development.

The Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents contained on Virtual VA, and documents on the Veterans Benefits Management System, are duplicative of the evidence of record, or not relevant to the issues currently before the Board.

	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. It has not been established by clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to active duty service.

2. There is an approximate balance of positive and negative evidence as to whether the Veteran's current acquired psychiatric disorder, other than PTSD, is related to his military service.

3. A February 2009 Board decision denied entitlement to service connection for PTSD based on the determination that the record did not contain credible supporting evidence to corroborate the occurrence of the Veteran's claimed personal assault in service.

4. The Veteran did not appeal the February 2009 Board decision.

5. Evidence received since the February 2009 Board decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the service connection claim for PTSD.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, an acquired psychiatric disorder, other than PTSD, was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The February 2009 Board decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

3. Evidence received since the February 2009 Board decision is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      Analysis

The first element under Shedden is met.  The evidence of record includes diagnoses of dysthymic disorder, major depressive disorder (MDD), bipolar disorder, depressive disorder not otherwise specified (NOS), and major depression.  See April 2009 VA examination report; August 2008 VA examination report; August 2006 VA examination report; December 1997 VA examination report.

The evidence of record shows that adjustment reaction was diagnosed by a private provider prior to the Veteran's military service.  See, e.g., December 1978 mental health progress note; August 1978 mental health progress note (associated with Veteran's service treatment records).  In an August 1980 Mental Health Termination Summary, Dr. D.W.W. stated the Veteran was seen at his own request between August 1979 and August 1980, usually wanting someone to listen to him and help him resolve a particular problem.  In an August 1980 letter, Dr. D.W.W. stated the Veteran in no way seemed anti-social, and that he saw the Veteran "as a likely asset to the military."  In his July 1981 enlistment Report of Medical History, the Veteran reported that he had been treated for a mental condition, which he listed as a "teenage problem."  The enlistment examiner noted, "[D]ivorce[,] home problems [-] counseling x 2 [years], last 1980."  The July 1981 enlistment examination stated the Veteran's psychiatric evaluation was normal.

At his September 2013 Board hearing, the Veteran testified that his adjustment disorder resolved before he entered service, that it was related to an incident in his childhood, and that it was a separate issue from the depression he has experienced since service.  Upon VA examination in June 2006, the VA examiner stated that the diagnosis of adjustment disorder was related to childhood events, and was no longer current or appropriate.  Therefore, the Board finds that there is not clear and unmistakable evidence of record to establish that the Veteran had a preexisting acquired psychiatric disorder when he entered active duty service, and accordingly, the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board finds that the second Shedden element is also met.  The Veteran contends that he was the victim of a sexual assault by his roommate in service, which caused his current acquired psychiatric disorder.  See, e.g., September 2013 videoconference hearing testimony.  In the February 2009 decision denying entitlement to service connection for PTSD, the Board found the record did not contain credible supporting evidence to corroborate the occurrence of the Veteran's claimed personal assault.  As will be discussed below, the evidence received by VA since the Board's February 2009 decision is cumulative, and does not tend to corroborate that the Veteran's in-service assault occurred.

Nevertheless, the evidence of record does include other incidents during the Veteran's active duty service.  Although the Veteran's service personnel records do not confirm that the Veteran was assaulted by his roommate in service, they do indicate an incident of a sexual nature occurred, and subsequently the roommate brought homosexual charges against the Veteran.  See August 1982 Recommendation for Administrative Discharge.  The Veteran's service personnel records confirm that the Veteran received multiple non-judicial punishments from his commanding officer, including for breaking restrictions by drinking alcohol (twice), impersonating a petty officer, and getting into a fist fight with his former roommate.  See id.  The Veteran's service treatment records confirm the Veteran suffered an injury to his lip from that fight.  See June 1982 Dental consultation.  The Veteran was also evaluated for his alcohol use while in service, and it was determined that he was psychologically dependent upon alcohol.  See August 1982 Recommendation for Administrative Discharge.  The Veteran was administratively discharged from service under honorable conditions by reason of misconduct and homosexuality.  See id.

As to the third Shedden element, the "nexus" element, upon VA examination in August 2008, the VA examiner noted the Veteran's report that he has suffered symptoms of depression, either in partial or full form, beginning in and since his time in service, and that he would have periods of feeling better and even euphoric which would alternate with the depression.  See also September 2013 Board hearing.  The examiner also noted the Veteran's report that although he drank some before and during active duty, that his drinking accelerated considerably and became a significant problem after the sexual incident with the roommate in service.  The examiner stated, "The [Veteran's] alcohol abuse throughout most of his young and middle adult life tended to mask his other symptoms of depression and bipolar disorder.  The depression and bipolar disorder became much more clearly manifested and diagnosable after the [V]eteran became sober."  After the VA examiner reviewed the claims file, and completed his interview and examination of the Veteran, the August 2008 VA examiner opined that the Veteran's acquired psychiatric disorder other than PTSD, "namely his depression and his bipolar disorder, more likely than not developed in the service and have been present throughout the [V]eteran's adult life, although they have been partially masked by his excessive alcohol use."  

In April 2009, the Veteran underwent another VA examination.  The Veteran reported that his problems with depression began approximately one  year after he was discharged from service, as his initial feelings of anger surrounding the circumstances of his discharge turned to depression.  The April 2009 VA examiner noted the Veteran's mental health treatment before service, as well as multiple incidents the Veteran reported regarding his family which occurred prior to service.  The VA examiner also noted the Veteran's service personnel records indicated the Veteran began drinking at 16 years old, and that his alcohol abuse was diagnosable in service.  The April 2009 VA examiner opined that the Veteran's major depression is not at least as likely as not causally related to his active service or any incident in service, because the Veteran reported a number of pre-service stressors which would account for his recurrent depressive episodes, and that the onset of the recurrent depressive episodes occurred prior to service, as indicated by the Veteran's self-report that he saw a psychologist for a "mental breakdown" while in high school.  In a July 2010 addendum opinion, the April 2009 VA examiner opined that the Veteran's preexisting psychiatric disorder was less likely than not aggravated during service because there was no evidence that substantiates that the incidents in service aggravated the Veteran's problems with alcohol or depression.

The August 2008 VA examination report is supportive of the Veteran's claim.  Although the August 2008 VA examiner did not provide a detailed rationale for his opinion, the examination report does state that the August 2008 opinion is based upon the Veteran's report of his history, which the VA examiner found credible, as well as the examiner's review of the Veteran's records and examination of the Veteran.  Although the April 2009 VA examiner's opinions weigh against the claim, the April 2009 VA examiner concluded that the Veteran's acquired psychiatric disorder preexisted his military service, a conclusion the Board finds has not been established by clear and unmistakable evidence, as discussed above.  The Board finds that the medical evidence of record is in equipoise as to whether the Veteran's current acquired psychiatric disorder was incurred in or aggravated by his military service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current acquired psychiatric disorder.  Accordingly, the Board finds that a grant of service connection is warranted for an acquired psychiatric disorder, other than PTSD.

Claim to Reopen Service Connection for PTSD

      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then send a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The RO provided a VCAA notice by letter dated in February 2012.  The Veteran was notified that his claim of entitlement to service connection for PTSD had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen, and described what would constitute such new and material evidence.  The letter also specifically explained the bases of the prior denial on the merits, and directed the Veteran to submit any new and material evidence that would indicate or support that his claimed in-service stressor occurred.  This letter was fully compliant with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA has fulfilled its duty to assist in obtaining identified and available evidence.  Service treatment records, service personnel records, identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

      Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Board originally denied entitlement to service connection for PTSD in a February 2009 decision.  The Veteran did not appeal the denial, and it became final.  

The basis for the Board's February 2009 denial was that there was no credible supporting evidence that the Veteran's claimed in-service personal assault stressor had occurred.  The Board found that despite the Veteran's contentions, the record did not contain evidence of behavior changes to corroborate the claimed in-service personal assault, as the evidence indicated the Veteran's bad behavior, including alcohol abuse, predated the assault.

At the time of the final Board decision in February 2009, the following evidence was of record.  In the Veteran's original October 1996 claim of service connection for PTSD, he stated he had nightmares since a 1982 "incident" in service.  Upon VA examination in December 1997, the Veteran reported that during his first night at a new base he went to the Enlisted Men's Club with his roommate, drank, and then the next morning a third man they had met woke him and told him he needed to talk to the duty officer, and the Veteran found out that his roommate was pressing homosexual charges against him, stating the Veteran was the instigator of sodomy.  The Veteran reported that he did not remember the incident at that time because he had passed out from drinking.  The Veteran stated that the third person with whom they had been drinking stated that it was the roommate who had started the abnormal sexual activity.  The Veteran also reported his three non-judicial punishments, as described above, and his administrative discharge.  

In his February 2001 claim to reopen his claim of service connection for PTSD, the Veteran stated that he did not have statements from anyone else to submit, and that reports of the incident should be contained in his personnel file.  The Veteran's February 2001 PTSD questionnaire stated his evaluations and scores dropped dramatically in service, and that he used alcohol and drugs to try and forget the in-service events.  In an August 2001 letter, Dr. R.A.J. stated the Veteran reported that after celebrating his birthday in the Enlisted Men's Club, he became drunk, was escorted back to his room by two men, and was repeatedly raped.  The Veteran stated that he attempted to report the incident to the duty officer but was advised to tell the Master Chief the following Monday, but the Master Chief did not believe his story and told him to leave it alone.  The Veteran stated he was told to take an honorable discharge and not press the issue of rape or the discharge would be changed to less than honorable.  The Veteran further reported that he was involved in several altercations with the alleged rapist, and that during his last days in the service and immediately afterward he had an alcohol and drug problem.  In his April 2002 substantive appeal, the Veteran stated his three non-judicial punishments and his treatment for alcohol abuse in service were all after the assault, and all indicated that something traumatic had happened to him. 

Records received regarding the Veteran's first SSA disability claim included treatment records from the Jim Taliaferro Community Mental Health Center dated November 1996 to May 1997, in which the Veteran was treated for alcohol abuse and depressive disorder NOS.  In a May 1997 treatment note, the Veteran reported he was discharged from service for alcohol and sodomy, and that he had nightmares of being raped and then thrown overboard naked.  In a September 1997 psychological evaluation at the Lawton Evaluation Center, the Veteran reported he was forcibly attacked and raped while in service, that he was in an alcoholic blackout at the time, but that the attack was witnessed by another individual who woke him the next morning and told him to get to the office because he was in trouble, but that the commanding officer took the word of the other person.  The Veteran reported he did was not medically evaluated afterward, and that several days later he and the alleged rapist got into a fight at a club when they were both drinking again.  The psychologist stated in his report that there was "some question or doubt as to the part about involuntary rape being rape due to the fact that the [Veteran] was in a total alcoholic blackout and indicates that he did not know it happened or how it happened until noon the following day."  Upon examination by a psychologist in January 1997 for the State Disability Determination Division, the Veteran reported he was raped in service by fellow service members, and that after he began drinking very heavily because he was having difficulty coping with the experience.

Upon VA examination in June 2006, the Veteran reported he was attacked and raped in service when he went to a bar and celebrated his birthday and drank too much.  He reported that he was escorted back to his room by his roommate and another person, and that he was raped by his roommate.  The Veteran reported the memories fade in and out primarily because he was intoxicated at the time, but that he had flashes and vague memories of the event and the events surrounding it.  The Veteran reported that the other individuals involved attempted to put the blame on him.  The Veteran further reported that he never abused drugs, but that he drank alcohol to help him deal with the unpleasant memories of the stressor experience in service.  The Veteran also reported that after the event in service, he had a period of poor behavior, acting out in a variety of ways including getting into altercations and drinking too much.  In an August 2006 private psychological evaluation by Dr. D.O.B., the psychologist reported that the Veteran did not have specific information to validate that he was raped in service.  The Veteran reported that he was intoxicated at the time of the rape, and that he was advised by a senior noncommissioned officer to simply not say anything about the incident.  The Veteran further reported he subsequently got into a fight with the alleged rapist.  

The Veteran's service treatment records include a June 1982 dental consultation which noted the Veteran suffered a lip laceration in an altercation at the Enlisted Men's Club.  In a July 1982 Alcohol Rehabilitation Service consultation, the Veteran admitted he had a drinking problem, reported he started drinking at 16 years old, getting into trouble with his drinking at age 18, and that he experienced blackouts.  It was noted the Veteran had two nonjudicial punishments for fighting and drinking on restriction.  The Veteran was admitted to an alcohol abuse treatment program.  Upon examination in October 1982, the Veteran was listed as psychiatrically normal.  The Veteran's service personnel records showed that in August 1982, the Veteran was recommended for an administrative discharge due to misconduct and homosexuality.  It was noted that the Veteran had engaged in a fist fight at the Enlisted Men's Club, and broke restrictions by drinking alcoholic beverages.  It was also noted that the appellant had offered to perform oral sex on another service member.  The August 1982 Recommendation for Administrative Discharge stated that during an ensuing investigation, the Veteran admitted to bisexual inclinations.  He indicated that although he had never actually performed a sex act with a man, "there have been times when I wanted to, like that night with [his roommate]."  

The evidence of record received since the February 2009 Board decision includes 
an April 2009 VA examination report, in which the Veteran reported that although his service personnel records showed he was accused of initiating oral sodomy on his roommate, the Veteran's roommate had actually raped him.  In an October 2010 statement, the Veteran contended that he drank recreationally before the sexual assault, but that after the assault he developed a problem with alcohol and had to go through treatment as a result of the sexual assault.  In a March 2009 decision the Veteran was granted SSA disability benefits, and the Administrative Law Judge summarized the June 2006 VA examination report and August 2006 evaluation by Dr. D.O.B., including the Veteran's reports regarding his in-service stressor.  Treatment records from a Vet Center, dated March 2013 to August 2013, include an April 2013 report of military history in which the Veteran reported that during service, on his birthday, he went to the Enlisted Men's Club, and that his roommate, who he had just met, and another man helped him back to the room after he got drunk.  The Veteran reported that his roommate raped him, and that although the Veteran reported it to the Senior Chief, the roommate had gotten to him first and lied, saying the Veteran had made homosexual advances.  The Veteran reported that his roommate threated to kill him if he spoke up during the Captain's Mast, so he didn't say anything, but that he did not know the roommate had lied.  He reported that when he found out after the Captain's Mast, he tried to kill his roommate.  

During the September 2013 Board hearing, the Veteran testified that during service, on his birthday and the first day at his new base, he and his roommate went to the Enlisted Men's Club and became intoxicated.  Another man helped them to their room, but the Veteran stated they were in the room by themselves.  The Veteran testified the roommate was "a little too handsy" and that the Veteran kept pushing him away, thinking it was because he was drunk.  The Veteran stated he went to sleep, but then his roommate sexually assaulted him.  The Veteran reported he screamed, but that he could not fight his roommate off because he was so drunk.  The Veteran testified that afterward he remembered crying himself to sleep.  The Veteran then testified that the man who helped them back to the room woke him up the next morning and told him he needed to go to the officer of the day because the Veteran's roommate was pressing homosexual charges.  The Veteran stated that when he got there his roommate was already there, and that the officer of the day was angry and would not talk to the Veteran, but told him to talk to his senior chief.  The Veteran stated he tried to tell his senior chief what happened, but that he did not believe the Veteran and stated that he was going to let the homosexual charges go through to a Captain's Mast.  The Veteran further testified that his senior chief told him specifically to "shut [his] mouth" during the Captain's Mast and that he stood right behind the Veteran.  The Veteran reported that he felt the captain was not listening to him during the Captain's Mast when he stated he had not had sexual relations with a man before.  The Veteran further stated that he did not believe the senior chief ever made a report about what the Veteran reported to him.  The Veteran testified that although he drank before, he did not begin abusing alcohol until July 1982, as a direct result of the sexual assault he suffered in service, as an attempt to try and squash the anger he had toward his roommate.  The Veteran also reported that his other nonjudicial punishments were as a result of his drinking after the alleged assault, and that he had never been in a fight before the fight he had with his roommate after the assault.

For evidence to be new and material in this matter, it would have to raise a reasonable possibility of corroborating that the Veteran's alleged in-service personal assault occurred.

On review of the evidence above, the Board finds that the evidence received since February 2009 is new.  However, this new evidence is not material to the claim, as nothing added to the record relates to the reason the claim was originally denied; i.e., nothing therein raises a reasonable possibility of corroborating that the in-service personal assault occurred.  The March 2009 SSA decision is redundant, as it merely summarizes 2006 examination reports which were already of record.  The remainder of the new evidence is merely cumulative of the Veteran's statements of record at the time of the February 2009 Board decision regarding the alleged personal assault during service, as well as his behavioral changes after the incident, to include fighting and alcohol abuse.

Some of the details in the Veteran's reports regarding the in-service sexual assault are different in this new evidence, to include reporting that his roommate had threatened to kill him if he spoke during the Captain's Mast, and that his senior chief had not believed his report, and did not file a report regarding the Veteran's account of the incident.  See September 2013 Board hearing testimony; April 2013 Vet Center report of military history.  However, these details are not material to the claim, because they do not raise a reasonable possibility of corroborating that the Veteran's in-service assault actually occurred.
  
The Board has considered the PTSD claim in light of Shade, 24 Vet. App. 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since February 2009 does not pertain to any element of service connection for PTSD that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the PTSD claim. 

Although the additional evidence, including the Vet Center treatment records and the Veteran's September 2013 testimony, constitutes new evidence, it is not material in that it does not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since February 2009 is not new and material, and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is granted.

As new and material evidence has not been received, reopening of the claim of service connection for PTSD is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


